UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7908


ISRAEL BEN-LEVI, a/k/a Danny L. Loren,

                  Plaintiff - Appellant,

          v.

CHAPLAIN BETTY BROWN,

                  Defendant – Appellee,

          and

CHAPLAIN AKBAR,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03193-F)


Submitted:   April 27, 2015                   Decided:   May 1, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Israel Ben-Levi, Appellant Pro Se. Kari Russwurm Johnson, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Israel Ben-Levi appeals the district court’s order denying

relief   on    his    42   U.S.C.   § 1983   (2012)    complaint.        We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                        Ben-

Levi v. Brown, No. 5:12-ct-03193-F (E.D.N.C. Dec. 18, 2014).                    We

dispense      with    oral   argument   because       the    facts    and     legal

contentions     are    adequately    presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2